Opinión disidente del
Juez Asociado Señor Belaval
con la cual concurre el Juez Asociado Señor Negrón Fernández.
Este es un caso muy sencillo que han logrado complicar bastante los peritos de la ley. En el mes de agosto de 1949, doña Carmen Torres Córdova de Luff obtuvo de doña Carmen Arias ciertos préstamos de dinero para aquélla prestárselos a su vez a don Elias Lopés.
El primer indicio claro de la situación lo encontramos en las alegaciones radicadas por las partes. En su demanda, la demandante doña Carmen Arias, alegó los siguientes hechos:
“2. Alega la demandante que con anterioridad a la fecha de la radicación de esta demanda y durante los meses anteriores a agosto 31 de 1949, la demandada Carmen Torres Córdova de Luff tomó a préstamo de la demandante la suma de Cuatro mil ochocientos cinco dólares (4,805), comprometiéndose a pagarlos el día 31 de agosto de 1949, lo que no ha hecho hasta la fecha ninguno de los demandados a pesar de los requerimientos que la demandante les ha hecho personalmente y por medio de su abogado que suscribe.
“3. Alega la demandante que para garantizar el pago de dicha suma de dinero la demandada Carmen Torres Córdova de Luff expidió trés cheques bajo su firma contra el Crédito y Ahorro Ponceño, sucursal de San Juan, con fecha 31 de agosto de 1949, pagaderos a la demandante por las sumas de $3,080, *197$1,195 y $530, y habiendo sido presentados dichos cheques para su cobro en 8 de septiembre de 1949, no fueron honrados en dicho banco por carecer de fondos 'suficientes la demandada.”
Contestando dichas alegaciones, los demandados formula-ron las siguientes defensas espeeiales-:
“1. Los demandados alegan que la demandante utilizó a la demandada Carmen Torres Córdová de Luff como intermediaria para que le colocara con una tercera persona y en calidad de préstamo cierta cantidad de dinero.
“2. Que la demandante le exigió como recibos por dicha can-tidad de dinero a la demandada Carmen Torres Córdova de Luff unos cheques que fueran única y exclusivamente sustitutos de recibos pero no cheques a presentarse y cobrarse, ya que a la demandante le constaba que la demandada no tenía cuentas en el banco para honrar dichos cheques.
“3. Que la demandante cobraba y cobró intereses usurarios por la cantidad de dinero que, como intermediaria entregó a la demandada para depositadlos en préstamos.
“4. Que los demandados no adeudan a la demandante la can-tidad alegada en la demanda, ni cantidad otra alguna mayor o menor de dinero.”
De estas alegaciones se desprende claramente cuál fué la posición adoptada por cada parte para ventilar la cuestión litigiosa. La demandante alegó que “la demandada Carmen Torres Córdova de Luff tomó a préstamo de la demandante la suma de cuatro mil ochocientos cinco dólares ($4,805) com-prometiéndose a pagarlos el día 31 de agosto de 1949, lo que no ha hecho hasta la fecha.” Los demandados alegaron: (1) que la demandante utilizó a la demandada Carmen Torres Córdova de Luff como intermediaria para que le colocara con una tercera persona y en calidad de préstamo cierta cantidad de dinero; (2) que la demandante exigió “como recibos por dicha cantidad de dinero a la demandada Carmen Torres Cór-dova de Luff unos cheques que fueran única y exclusivamente sustitutos de recibos”; (3) “que la demandante cobraba y cobró intereses usurarios por la cantidad de dinero que, como intermediaria entregó a la demandada para depositarlos en *198préstamos; (4) “que los demandados no adeudan a la de-mandante la cantidad alegada en la demanda, ni cantidad otra alguna mayor o menor de dinero.”
Durante la celebración de la vista del caso, el abogado de la demandante en dicha vista, señor Harry M. Besosa anunció la teoría de su prueba mediante las siguientes palabras: “señor Juez, la teoría de la demandante es la siguiente: que allá para agosto de 1949 la demandante prestó a la demandada $4,334 en tres diferentes partidas dentro del mes de agosto del cuarenta y nueve. Que a fin de agosto del cuarenta y nueve la demandada le entregó a la demandante en pago de esas deudas tres cheques, y dichos cheques, al presentarse en los bancos, no tenían fondos y que, por tanto, dicha cantidad es adeudada en total.”
„ El abogado de la demandada en dicha vista señor Jorge Luis Córdova Díaz, anunció la teoría de su prueba mediante las siguientes palabras: “la teoría de la demandada es la siguiente, señor Juez. Que eso no fué un préstamo. Eso fué una agencia mediante la cual la demandante entregó a la demandada para- que la demandada lo invirtiera, o sea, lo prestara a determinada persona, cosa que la hizo; y el prés-tamo se perdió. Este es un caso que es una secuela del asunto de que quizás la corte tenga conocimiento, de un señor Lopés y un tal Lube Sierra”.
Abogado de la Demandante: “Nos vamos a oponer a eso. No hay alegaciones para sustentar esa teoría.”
Abogado de la demandada: “Muy bien. No tenemos mu-cho interés sobre ese aspecto. De todas maneras esa es la teoría de la demandada.”
Como se ve, la teoría de las alegaciones de los demandados de la intermediaria oficiosa se cambia antes de la vista del caso, en la de agencia (entiéndase mandato).
El caso empezó con un requerimiento del abogado de la demandante:
Abogado de la demandante: “Voy a solicitar del abogado de la demandada que me facilite un documento que él me *199mostró ayer en su oficina a virtud de una solicitud de inspec-ción de documentos . . .
Abogado de la demandada: “Si, se lo entrego al compa-ñero”.
Abogado de la demandante: “para identificarlo, señor Juez. Que se marque como identificación”.
Juez: “Se marca exhibit de identificación 1 de la parte demandante.”
Veamos ahora, lo que declaró la demandante:
“Demandante:
“Pregunta: ¿ Su nombre ?
“Testigo:
“Respuesta: Carmen Arias Andréu.
“P. ¿Dónde trabaja usted, señora?
“R. En el Departamento del Interior.
“P. ¿Conoce a la demandada doña Carmen Torres Córdova de Luff?
“R. Toda mi vida la he conocido.
“P. ¿Hasta los momentos de esta transacción ustedes eran o no eran amigas?
“R. Eramos amigas de la infancia.
“P. Dígame, doña Carmen — mostrándole a la testigo el documento marcado identificación 1 — ¿ese papel que le muestro por quién está escrito en parte?
“R. Esta es mi letra. Todo esto.
“P. ¿Conoce la letra grande? ¿Es suya?
“R. Sí, la letra grande.
“P. ¿Y la letra pequeñita?
“R. Esa no.
“P. ¿De quién es esa letra?
“R. De la señora.
“P. ¿De la señora demandada?
“R. Supongo, porque yo no la he escrito.
“P. ¿Pero la letra grande es suya, o sea, las numeraciones esas son suyas?
“R. Sí, señor.
“P. Entonces, señora Arias ¿en agosto del .cuarenta y nueve qué sucedió entre usted y la señora Torres Córdova de Luff?
“R. La señora Torres Córdova me solicitó dinero.
*200“P. ¿Con qué ñn?
“R. ¿Con qué fin?
“P. ¿En préstamo?
“R. Me solicitó dinero — que se lo prestara, que se lo diera.
“P. ¿Y qué hizo usted? ¿Usted le dió entonces qué can-tidad. ?
“R. Le di distintas cantidades.
“P. ¿La primera cantidad que le dió cuánto fué?
“R. La primera cantidad que le di, $1,062.
“P. ¿Mil sesenta y dos dólares?
“R. Sí, señor.
“P. ¿Y después volvió y le dió alguna otra cantidad dentro de ese mes?
“R. Sí, señor. En el trayecto del mes de agosto le di $2,772.
“P. ¿Y después, dentro de ese mes le dió alguna otra can-tidad más ?
“R. Sí: quinientos dólares.
“P. ¿Que hacían un total de . . .?
“R. De $4,334.
“P. ¿Ese dinero para ser pagado cuándo?
“R. El 31 de agosto.
“P. ¿De ese mismo año?
“R. Sí, señor.

“P. ¿Qué sucedió el 31 de agosto de ese mismo año?

“R. Ella me entregó los cheques. Yo fui a cobrarlos y no tenia dinero.

“P. ¿Le entregó cheques a usted?

“R. Sí, pero alterados. No con las mismas cantidades.
“P. Mostrándole a la testigo tres cheques de agosto 31 de 1949: uno por la cantidad de $530, otro por la cantidad de $1195 y otro por la cantidad de $3080, que aparecen firmados por Carmen Luff y que tienen atachada una nota del Banco Crédito y Ahorro Ponceño, Sucursal de San Juan, de septiembre 8 de 1949 — ‘no tiene fondos suficientes’ — -¿qué es esto?
“R. Los cheques que ella me dió.
“P. ¿Usted recibió esos cheques 'a satisfacción o le indicó usted algo?
“R. No los recibí a satisfacción porque estaban alterados en más de lo que yo le había dado 'a ella. Yo le dije que cobra-ría el dinero que yo le había dado a ella y devolverle el resto a ella.
*201“P. ¿Este cheque de $530 tenía una cantidad de más?
“R. Sí. Ella me dijo que le quitara lo más,, los treinta dólares.
“P. ¿Y al de $1195 que le quitara cuánto?
“R. Que le quitara ciento diez y ocho pesos.
“P. ¿Y usted había escrito eso- en ese papel?
“R. Sí, ella me dijo también que.se lo hiciera.
“P. ¿Y en el de $3080?
“R. Sí, que le quitara trescientos ocho, para pagarle el capital. ■ ■
“P. ¿Y usted fué poniendo eso en ese papel?
“R. Sí. El capital que yo le di a ella fué de $4,334.
“P. ¿Y qué pasó con estos cheques?
“R. Que no tenía fondos.
“P. ¿ Usted se iba a quedar con todo ese dinero ?
“R. Con el que me pertenece a mí,,y devolverle el resto a ella.
“P. ¿Cuánto?
“R. Cuatrocientos y pico de pesos.
“P. ¿La diferencia que ella le dijo en ese papel?
“R. En ese papel.
“P. ¿Y por qué ella le daba a usted ese dinero que está escrito en ese papel?
“R. Pues me dijo que le descontara eso.
“P. ¿Y lo que usted iba a recibir cuánto era?
“R. Pues lo que yo le di a ella nada más; y devolverle el más mínimo chavo.
“P. ¿Y usted presentó este cheque al banco?
“R. Sí, señor.
“P. ¿Y tenía fondos?,
“R. Me dijeron que no tenía mficientes fondos.
“P. ¿En alguna ocasión después de esto, se le han pagado a usted estas cantidades?
“R. Absolutamente, ni un centavo.
“P. ¿Se le debe totalmente l,a cantidad de $4,334?
“R. Sí, señor.
“P. ¿En alguna ocasión vested le cogió, le cobró dinero a ella por interés, en alguna ocasión?
“R. Nunca, absolutamente.
“P. ¿Anteriormente ella le había cogido dinero a usted, en otras ocasiones?
“R. Sí, siempre.
*202“P. ¿Se lo había devuelto?
“R. Sí, me lo había devuelto.
“Demandante: Nada más, señor juez.
“Para ofrecer los cheques con la nota del banco.
“Demandada: No hay objeción.
“Juez: Se admiten. Y se marcan exhibit I, en conjunto. “ (t 2-7) ”
Contrainterrogada por el abogado de la demandada, con-testó de la siguiente manera:
“Demandada:
“P. ¿Usted ha oído nombrar a unos individuos: Elias Lo-pés y un señor Lube Sierra?
“R. No, bueno, cómo no, los he oído nombrar porque leí en el periódico las cosas de ellos.
“P. ¿Sabe si tienen que ver con este asunto?
“R. No, señor, no tienen que ver nada.
“P. ¿Usted sabe que no tienen nada que ver con este caso?
“R. Absolutamente nada.
“Demandante: Me opongo, señor juez. Este es un prés-tamo a esta señora demandada. No veo por qué tienen que traer aquí relación de otras personas que nada tienen que ver con la transacción en. este caso. No se ha declarado sobre eso en la directa y ahora viene la parte demandada y quiere inyectar esta premisa dentro de este interrogatorio.
“Demandada: Es que yo quiero demostrar que la testigo sabía para qué era el dinero.
“Juez: Se admite la pregunta.
“Demandada:
“P. ¿Su contestación, señora, es que usted sabe que Lopés y Lube Sierra no tienen que ver nada con este asunto?
“R. Bueno, yo le digo a usted que sí, que ellos no tienen que ver con eso porque yo le entregué mi dinero a Carmen Torres.
“P. ¿Para qué?
“R. Para qué no sé. Ella iba a mi casa a pedirme el dinero. Tan es así que los cheques que tengo son de Carmen Torres de Luff.
“P. ¿Usted no sabe para qué quería, ella ese dinero?
“R. No sé. Y ni me interesaba para qué lo quería ella.
“P. ¿Usted no sabe que ella tiene negocios?
“R. Sí, yo sé que es una persona trabajadora y honorable y buena; pero no sé . . .
*203“P. ¿Pero no sabía para qué ella necesitaba el dinero?
“R. No, no lo sé.
“P. ¿Ni ella le dijo?
“R. Ni ella me lo dijo.
“P. ¿Y cuánto le dijo que necesitaba?
“R. Pues la cantidad que yo he dicho, y. las cantidades que están en los cheques.
“P. ¿Primero fué a verla y le dijo que necesitaba mil se-senta y dos dólares?
“R. Sí, señor.
“P. ¿Y después? ¿Como cuánto tiempo después fué la se-gunda vez ?
“R. En el mismo mes de agosto.
“P. ¿Entonces, primero mil sesenta y dos?
“R. Sí señor. .
“P. ¿Y la tercera vez le dijo que necesitaba ...-'?
“R. Quinientos.
“P. ¿Le dijo que necesitaba quinientos dólares?
“R. Sí' señor.
“P. ¿Y usted dice que'en ocasiones anteriores usted le ha-bía prestado dinero a Carmen Torres?
“R. Sí, señor.
“P. ¿Recuerda usted, en esas ocasiones en que le prestó dinero a Carmen Torres, para qué ella lo quería?
“R. No. Yo sé que era una mujer de negocio, y era res-ponsable.
“P. ¿Usted no le cobraba intereses a Carmen Torres por el dinero que le prestaba?
“R. No.
“P. ¿Usted sabe por cuánto usted demandó a Carmen Torres aquí?
“R. Por la cantidad de los cheques — por .lo que ella me debía a mí.
“P. Vamos a ver: usted ha dicho dos cosas distintas. ¿Por la cantidad de los cheques o por lo que ella le debía?
“R. Por lo que ella me debía a mí.
“P. ¿No fué por la cantidad de los cheques, según usted dijo primero?
“R. Por lo que me debía a mí, caballero.
*204“P. Usted primero dijo, ‘por' la cantidad de los che-ques.’ ¿.?
“R. Bueno ...
“P. ¿Eso es verdad o no es verdad?
“R. Por la cantidad, por la cantidad — por la cantidad será toda de los cheques, o lo que sea. Yoda demandé por lo que ella me debía a mí.
“P. ¿Y cuánto le debía ella a-usted?
“R.
“P. ¿Usted sabe? Los ahorros de su vida. ¿Cuánto era? Dígame.
“R.
“P. No mire a su abogado. Míreme a mí.
“Demandante: No, si no me mira a mí. Mira el papel.
“Demandada: Pero si ella necesita el papel que lo diga, y se lo mostraré.
“Testigo:
“R. Yo la demandé a ella por lo que ella me debía a mí; por lo que mi abogado lo hizo.
“P. ¿Y cuánto le debía ella a usted?
“R. Cuatro mil y pico de pesos.
“P. ¿El pico'no lo recuerda?
“R. Trescientos, algo así.
“P. ¿No sabe si por cuatro mil trescientos o por cuatro mil ochocientos ?
“R. Por lo que ella me debe a mí, por lo que ella a con-ciencia sabe que me debe.
“P. Ahora ¿los cheques esos que usted identificó, cuándo se los entregó Carmen Torres a usted, más o menos, cuándo, en qué ocasión?
“R. ¿Que ella me los entregó a mí?
“P. Sí.
“R. En agosto último.
“P. ¿El último día de agosto?
“R. Sí, señor.
“P. Es decir, después que usted le había entregado a Carmen las tres cantidades de dinero?
“R. Después. Porque yo confiaba en ella.
“P. ¿Y cuando ya vencieron las tres cantidades . . .— ¿verdad?
“R. Sí.
*205“P. — ... ¿entonces ella le entregó a usted tres, cheques?
“R. Sí, señor.
“P. ¿Y cuando usted le fué entregando cada cantidad de dinero, el recibo que ella le dió entonces, lo tiene?
“R. No. Ella a mí no me daba recibo. Yo se lo daba por amistad a ella. Yo era muy amiga de ella.
“P. ¿Por amistad y sin recibo?
“R. Sí, señor.
“P. Entonces explíqueme otra vez. ¿Por qué estaban esos cheques por una suma distinta a la que usted había entregado?
“R.
“P. Explíqueme por qué fué eso así. ¿O usted no sabe?
“R.
“P. ¿Por qué cada uno de esos cheques estaba librado por una cantidad distinta a la que usted le había entregado a Carmen Torres?
“R. Ah, ella me los entregó así. Me dictó que le restara una cantidad. Tan es así que en el papel está.
“P. ¿Que ella le dictó que le restara qué?
“R. Una cantidad.
“P. ¿Una cantidad a los cheques?
“R. Sí.
“P. ¿Cuándo le dictó eso?
“R. En esa época.
“P. ¿Cuando le entregó los cheques?
“R. Sí.
“P. ¿Así fué?
“R. Sí.
“P. ¿Y ese otro papel que usted identificó . . . .?
. “Demandada: Elimínese la primera parte de esa pregunta.
“P. Dígame, señora ¿usted entonces no sabe por qué los cheques eran por una cantidad mayor que la que usted entregó, verdad ?
“R. No sé.
“P. ¿No sabe?
“R. No.
“P. ¿No se explica por qué?
“R. No.
“P. Ahora le voy a mostrar la identificación número 1 de la demandante a ver si viendo ese documento usted nos puede ex-plicar el por qué de la diferencia. Mire eso y dígame ahora, *206después de ver ese documento, si ahora usted sabe el porqué de la diferencia. ¿.?
“R. Eso fué lo que ella me prometió a mí. Tan es así que están descontadas, para que ella me pagara el capital de mi dinero. Ella no me ha pagado un centavo.
“P. Yo lo único que le estoy preguntando, señora, es si .ahora usted sabe el porqué de la diferencia entre el dinero que usted entregó y el montante de cada cheque.
“R.
“Demandante: ¿Usted se refiere a esta letra?
“Demandada: Yo me refiero a la pregunta que le he hecho, que es completamente clara. Que me explique, después de leer ese papel que ella identificó. Ella ahora me puede decir, me puede explicar esa diferencia.
“Juez:
“ — Lea el papel, señora.
“Demandante:
“ — Hay otra letra, señora; léalo todo.
“Testigo :
“R. En los cheques . . .
“Juez:
“ — No en alta voz. Usted lea el documento para sí y des-pués contesta.
“Demandada:
“P. ¿Me puede explicar ahora la diferencia?
“Testigo:
“R. ¿Me puede repetir la pregunta?
“P. Que por qué los cheques se libraron, cada uno de ellos, por una cantidad mayor a la cantidad que usted le entregó a Carmen Torres. Usted decía que no podía explicar. Ahora yo le pregunto si después de leer ese papelito me puede usted expli-car por qué la diferencia entre cada cheque y cada entrega. ¿ Me puede explicar esa diferencia?
“R. Ella a mí me dictó que pusiera eso. Esta letra es de ella. Esto no es mío. Ella me autorizó a mí para que le des-contara eso.
“P. ¿Los números?
“R. Son míos.
“P. ¿Y esto que dice, “interés”, “capital”, eso es letra suya?
“R. Sí, señor.
“P. ¿Y la otra letra distinta es de Carmen Torres?
“R. Supongo que será de ella porque mía no es.
*207“P. ¿Entonces ella le prometió, dice usted, pagarle algo, no' es así.
“R.
“P. ¿Intereses ?
“R. Ella me prometió llevar los cheques, y me prometió pa-garme algo — sería intereses — pero yo le dije que me diera lo que-me debía. Pero ahí no hay ningún por ciento — hay unas canti-dades locas ahí . . .
“P. ¿Usted calculó las cantidades esas locas y determinó si se refieren a algún porciento ?
“R. Bueno, yo desconté lo que ella me dijo que descontara..
“P. ¿Y entonces descontó usted lo que ella le dijo que des-contara ?
“R. Pues lo que había de más en los cheques.
“P. ¿Pero usted no dice que presentó los cheques para el cobro ?
“R. Sí.
“P. ¿Sin descontar nada?
“R. Sí, pero yo le iba a devolver a ella lo más que había puesto ella en los cheques. Eso yo se lo iba a devolver a ella.
“P. ¿Y esa idea del descuento, o la instrucción a usted para que descontara, se la dió Carmen Torres en el momento en que le entregaba los cheques?
“R. Sí.
“P. ¿Así fué?
“R. Sí.
“P. ¿No es cierto, señora Arias, que según usted le hizo cada entrega a Carmen Torres, ella le entregaba a usted un cheque . . . ?
“R. No, no es verdad. Ella me dió a mí los cheques el día. último de agosto.
“P. ¿ — . . . con instrucciones de deducir los intereses ?
“R. Sí, que dedujera los intereses.
“Demandante: Aquí no se ha dicho que son intereses. Aquí se ha dicho que son cantidades.
“Demandada: En el papel escrito se dice.
“Demandante: Lo dice la otra señora, pero no . . .
“Demandada: No. En el papel escrito por ella se dice qué es interés y qué es capital.
“Demandante: Bueno . . .
“Demandada:
*208“P. ¿Ahora,, señora, cuando los cheques fueron devueltos por no tener fondos, usted fué donde doña Carmen?
“Testigo :
“R. Sí. Yo distintas veces fui donde ella, y ella siempre me prometió pagarme.
“P. ¿Y qué explicación le dió ella por no haber pagado en .agosto 31 o en septiembre 8?
“R. Ella siempre me prometió a mí pagarme, pagarme, pagarme.
“P. ¿Pero usted no le preguntó por qué no le pagaba en el momento en que le prometió pagarle? ¿Usted no sabe qué le sucedió a ella?
. “R. No sé.
“P. ¿Usted no sabe por qué ella no pudo pagarle los cuatro mil y pico de pesos?
“R. . . . ...
“P. Recapacite. Haga memoria un poquito.
“R. Ella siempre prometió pagarme. En ningún momento ■ella negó que me debiera nada. Y así ha sucedido en las decla-raciones ante el fiscal y todo. Ella siempre lo ha aceptado.
“P. ¿Y en este caso también ha aceptado que ella le debe a usted ese dinero?
“R. Bueno, ella . . .
“P. ¿Ahora usted no sabe por qué no pudo pagarle?
“R.■. . . .
“P. ¿No sabe?
“R. No pagó.
“Demandante: Ahora me voy a oponer, señor juez. Que-no se insista en esas preguntas, por ser ello completamente irrele-vante e impertinente. Si hubiera podido pagar sí era impor-tante. Pero al no poder pagar, por qué razón no es pertinente.
“Juez: La pregunta es si ella le había explicado por qué no le había pagado.
“Demandada:
“P. ¿Usted no sabe todavía, señora, por qué Carmen Torres no le pudo pagar? (t. 11-20)
“Testigo:
“R. No me ha explicado.
“Demandada: Nada más con la testigo.”
El contrainterrogatorio de la demandada estuvo princi-palmente encaminado a demostrar el carácter usurario de *209las operaciones realizadas entre la demandante y la deman-dada. El contrainterrogatorio de la demandante, arriba transcrito en su totalidad, menos en uno o dos incidentes de los abogados sobre la pertinencia de la evidencia o sobre el origen del dinero prestado por la demandante, cubre desde la página 8 Hasta la página 20 de la transcripción de la evi-dencia. En cuanto al posible conocimiento de la demandante de las operaciones de la demandada con el señor Lopés y el señor Sierra hay alrededor de una página (t. 8-9) y una sola pregunta a la página 20. El resto de la indagación se refiere al carácter usurario de las operaciones realizadas entre la demandante y la demandada.
Pero hay algo más. Mientras informaba su caso para someterlo, el abogado de la demandada solicitó del tribunal que dilucidara en el examen judicial de la prueba, las siguien-tes cuestiones litigiosas:
“Ahora, señor juez, a esta altura del caso, yo quiero plan-tear una cuestión legal: en primer lugar, hay dos defensas téc-nicas, una para el caso de si Su Señoría estimara que Carmen Alúas le prestó dinero a Carmen Torres. En ese caso soste-nemos, primero, que la transacción es una viciada por la usura y que, por lo tanto, procedería una sentencia solamente por el setenta y cinco por ciento del capital a favor de la demandante, y el veinticinco por ciento a favor de El Pueblo.
“La segunda defensa técnica: que de proceder alguna sen-tencia contra la demandada, procedería en su calidad de mujer independiente, es decir, en su capacidad privativa, porque aun-que se ha hecho parte demandada al marido Tomás Luff, no hay nada en la prueba de que él sancionara ni estuviera ente-rado siquiera de estas operaciones; y, por lo tanto, que las operaciones nada tienen que ver con la sociedad de gananciales. No se trata de compras para la familia ni de obligaciones para el sostenimiento de la familia, ya que, como se ha visto, cual-quier obligación que tuviera Carmen Torres aquí, sería de ella privativamente y nunca de la sociedad conyugal. De manera que, a nuestro juicio, si Su Señoría entendiese que procede al-guna sentencia en este caso contra Carmen • Torres, debe limi-tarse ella a los bienes privativos de ella nada más.
*210“Esa es la cuestión legal que ahora dejamos planteada ante Su Señoría.
“Juez: La otra parte...
“Demandante: Con nuestra oposición.
“La prueba es completamente clara en cuanto a la natu-raleza de los tres préstamos que le hizo la demandada Carmen Torres de Luff a la demandante Carmen Arias. En cuanto a eso, la prueba es suficiente, a la luz de los hechos que interpre-tamos en nuestra argumentación anterior.
“Ahora, en cuanto a la cuestión de que el marido no puede ser afectado por la sentencia, ésa es una cuestión que ha sido planteada tardíamente por el compañero. Y en ese caso, yo no tenía que traer prueba para demostrar que había asociación y anuencia entre marido y mujer en esta negociación. Si se me plantea esa cuestión a su debido tiempo, yo le presento la prueba a Su Señoría; pero como no había nada en los pleadings, nada tenía yo que probar en este aspecto.”
Dándole crédito aparentemente a la declaración de la de-mandante, la primera vez que pasó sobre los hechos, la ilus-trada Sala sentenciadora declaró probado el hecho que “los demandados y especialmente la demandada Carmen Torres de Luff, durante el año 1949, tomaron a préstamo a la de-mandante la suma de cuatro mil trescientos treinticuatro dólares ($4,334) en tres partidas de dos mil setecientos se-tentidós dólares ($2,772), mil sesentidós dólares ($1,062) y quinientos dólares ($500) a ser pagados el 31 de agosto de dicho año”.
Tal conclusión fué en parte errónea. Como se ha visto, la demandante cuando radicó su demanda, intentó recobrar tanto el principal como los intereses usurarios de los tres che-ques librados por la demandada a favor de la primera. Fué después de formulada la defensa especial de usura, que la demandante declaró, que lo que en realidad de verdad ella le prestó a la demandada, fueron $2,772, $1062, y $500 o sea la cantidad de $4,334 (t.4-5) y no los préstamos cubiertos por los cheques de $3,080, $1,195 y $530, o sea, la cantidad de $4,805 reclamada en la demanda. Su testimonio es el típico testimonio de la persona que trata de ocultar angus-*211tiesamente el carácter usurario de sus operaciones. Pero en contra de su afirmación hay dos pruebas irrefutables: (1) los tres cheques librados por la demandada y aceptados por la demandante por $3,080, $1,195 y $530 y (2) una liquida-ción escrita, donde la propia demandante desglosa las canti-dades de cada uno de los cheques de la siguiente manera: $3,080 menos $308 de intereses, igual a $2,772 de capital; $1,180 menos $118 de intereses, igual a $1,062 de capital; $530 menos $30 de intereses igual a $500 de capital. • Esta prueba no fué inventada ni fabricada por la demandada. Tiene la huella de la propia mano de la demandante y la ilustrada Sala sentenciadora no podía ignorarla. Mucho menos frente a la vacilante, y a. veces increíble declaración de la demandante, en el sentido, que fué la propia demandada la que alteró las cantidades de los cheques, haciéndose res-ponsable como prestataria de una cantidad mayor de la re-cibida en concepto de préstamo.
Si nuestra ley sobre intereses usurarios dispusiera la con-fiscación automática de todo el préstamo usurario, como debe ser en realidad de justicia, el testimonio de la demandante hubiera sido suficiente para desestimar la reclamación de la demandante. Pero la ley sólo exige la confiscación de una parte del capital prestado. Por eso al concluir que la ope-ración realizada por las partes era una de préstamo, el tribunal ha debido pasar juicio sobre el carácter usurario o no usurario del préstamo, ya que tanto en las alegaciones como en el informe del caso, se le había llamado específicamente la atención sobre dicho aspecto de la cuestión litigiosa.
La parte demandada solicitó la reconsideración por los siguientes fundamentos:
“2. Que la sentencia en cuánto al demandado Thomas Luff se refiere, y en cuanto a la sociedad de gananciales constituida entre Thomas Luff y Carmen Torres Có'rdová de Luff, segura-mente ■ obedeció a alguna inadvertencia, ya que no hay indicio alguno de prueba que pueda sostener dicha sentencia.
*212“3. Que la sentencia en cuanto a Carmen Torres Córdova de Luff se refiere, seguramente obedeció a algún error o inadver-tencia en el recuerdo que tuviera el juzgador de la prueba ha-bida el día 5 de marzo de 1952 en el juicio celebrado en este caso, ya que la prueba que consistió de las declaraciones de la demandante y la demandada Carmen Torres Córdova de Luff está preponderantemente a favor de la demandada y en contra de la demandante.
“5. Para el caso de que el Tribunal no declarase totalmente con lugar la moción de reconsideración, los comparecientes se-ñalan el hecho de que las conclusiones de hecho son inadecuadas a los fines de una apelación, y en particular solicitan de este Tribunal haga conclusiones de hecho sobre los siguientes par-ticulares :
(a) Cuáles fueron las fechas exactas y las cantidades exac-tas de los préstamos hechos en el 1949 por la demandante a los demandados o a cualquiera de ellos.
(5) Si se convino o no se convino el pago de intereses por concepto del préstamo o préstamos y cuál fué el tipo de interés convenido.
(c) Sabía o no sabía la demandante que el dinero que le en-tregó a la demandada era para ser prestado a terceras personas.
(d) Actuaba o no la demandada como agente de la deman-dante en relación con las sumas de dinero entregadas por la demandante a la demandada.
En virtud de tal reconsideración, la ilustrada Sala sen-tenciadora revocó su anterior conclusión de hecho y concluyó de nuevo que: “(1) en agosto de 1949 la demandante en-tregó a la demandada Carmen Torres de Luff la suma de cuatro mil trescientos treinticuatro dólares, en tres parti-das, con el fin de que Carmen Torres de Luff la invirtiera prestándola a terceras personas, cosa que hizo Carmen Torres de Luff; (2) ninguno de los demandados tomó a préstamo de la demandante la suma de cuatro mil trescientos treinti-cuatro dólares alegada en la demanda, según enmendada”. (,Se refiere a una enmienda por el resultado de la prueba.)
Empecemos por analizar, en su totalidad la declaración de la demandada, • a .la cual parece haberle dado crédito la *213ilustrada Sala sentenciadora en su segunda versión sobre los hechos.
Declaró la señora Carmen Torres Córdova de Luff, sobre el carácter de su intervención, en los siguientes términos:
R. Esas cantidades se me entregaron en tres cheques dis-tintos. Ellos me llamaban por teléfono del Departamento del Interior, y yo, si no podía ir, mandaba a uno de los que traba-jaban con nosotros, o con mi hermano, y ella me mandaba su libreta, con la hojita firmada, para yo misma sacar el dinero del banco. En otra ocasión fué la tía de ella y me entregaba el dinero. Yo fui muchas veces al Departamento del Interior, cuando ella me llamaba — qüe tenía mucho dinero y quería pres-tar ese dinero.
“P. ¿No era usted la que la llamaba a ella diciéndole qüe usted necesitaba ese dinero? .
“R. No. Yo no podía responder de ese dinero porque yo no tenía más que mi colocación en esa fecha — ni mi marido tampoco.
“P. ¿Y usted dice querella quería prestar? ¿Entonces ella quería prestar por conducto de usted?
“R. Exacto.
“P. ¿A quién?
“R. Bueno, ella sabía que yo’ había prestado en una oca-sión a Lopés porque oyó una conversación — que yo hablaba.con mi hermano sobre que ellos pagaban muy buen dinero:
“P. ¿Y quién era él? ¿O ellos?
‘•R. Elias Lopés — Elias G. Lopés Realty Company. Elias G. Lopés era el que pagaba el dinero.” (T. págs. 24 y 25.)
Sigue declarando la demandada:
“P. La demandante Carmen Arias ha dicho que con ante-rioridad a estas tres entregas de agosto ella antes le había pres-tado dinero a usted. ¿.?
“R. Muchas veces.
“P. Dijo que como un par de meses antes.
“R. Si, muchas veces — como desde seis o siete meses antes.
“P. ¿Y esos préstamos por qué concepto eran?
“R. Para ese mismo propósito — distintas cantidades. Ella decía, Tanto de intereses.’ Y yo le consultaba a Lopés y- él *214decía, ‘hoy yo no le puedo dar tanto;, mañana puedo dar más cuanto.’ Yo la notificaba a ella y ella me mandaba el dinero.
“P. ¿Qué compensación derivaba usted de esas negocia-ciones ?
“R. Ella nunca me dió un centavo a mí.
“P. ¿Y ella recibía ganancias de esas negociaciones?
“R. Muchas.
“P. Los cheques que. se présentaron en evidencia por la demandante.. .y le muestro el exhibit 1 a la testigo.
“R. Sí, entregados por mí . . .
“P. Un momento. Deje que le haga la pregunta — ... ¿cómo y cuándo entregó usted esos cheques?—
“R. Estos cheques tienen la fecha del 31 de agosto. Pero era que iban a cobrar ese dinero en esa fecha. Estos tres che-ques, uno lo entregué exactamente en agosto 3 de 1949; el otro en agosto 10 de 1949, y el otro, en agosto 5 de 1949.' El último ganaba treinta dólares de intereses en una semana nada más. Por eso es de quinientos treinta dólares; y por eso el otro es de mil ciento noventa y cinco, que ganaba.. . Ahí ese ganaba un poquito más del diez por ciento mensual. El otro es...
“P. ¿Qué relación tenía usted con Lopés? ¿Usted era em-pleada de Lopés?
“R. No.
“P. ¿Qué relación tenía usted con Lopés?
“R. Pues, sencillamente que. él prestaba dinero; y alguien vino a casa un día comentando que. un empleado retirado del Departamento de Auditoría había conseguido ese préstamo, que le había prestado un dinero y le había dado un buen interés. Y me dijeron que yo podía, en una evolución que yo iba a hacer con una casita, pues que podía conseguir hacer algunas opera-ciones. Y entonces, pues, le recomendó a unas amigas. Yo solamente a él lo conocía como empleado que fué de la Lotería. Ellos tenían su oficina y yo lo visité en dos o tres ocasiones. Yo sabía, también, de algunos otros amigos que tenían negocios con él. Él siempre entregaba un documento — que tiene que ha-ber constancia en la oficina del licenciado Valladares — que cuan-do el documento no venía a tiempo, yo daba estos cheques; y cuando él traía el dinero en metálico — siempre, no en cheques— pues ellos venían al fin del mes en que se vencía y recogían ese dinero.
“P. ¿Por qué no se le pagó a doña Carmen Arias la suma convenida en cada uno de estos tres cheques?
*215“R. Porque en esa época fué que Lopés desapareció — y ahí fué que yo perdí mi casa — por un documento que tenía la des-gracia que se firmó sin garantía. Se firmaron las escrituras por un solo documento que no tenía garantía ninguna. Era un documento exacto al que él nos daba a nosotros cada vez que se le entregaba dinero.
“P. ¿Pero usted dijo que desapareció Lopés?
“R. Sí, señor.
“P. ¿Y apareció después en algún momento y usted le ha podido cobrar ese dinero?
“R. Sí, apareció; pero fué para celebrársele juicio después. No creo yo que nadie tratara de entrevistarse con él para tratar de cobrarle dinero.
“P. ¿Usted ha hecho gestiones para cobrar ese dinero?
“R. Yo tengo una demanda en la corte para tratar de co-brar los de mi casa. Se puso esa demanda en primera instancia sobre el asunto de mi casa por una cantidad que es muy considerable y yo me quedé en la calle. Desaparecerse él y yo que-darme en la calle fué una. A la semana ya él había vendido la propiedad de nuevo rehipotecada. (T. págs. 26-29.)
Contrainterrogada por el abogado de la demandante, la demandada contestó:
“P. ¿Entonces, señora, es evidente que usted hacía muchas negociaciones con Lopés ?
“R. Sí, señor.
“P. ¿Y usted cogía dinero de las amigas y se lo daba a Lopés ?
“R. Sí, señor.
“P. ¿Y usted cogía dinero de las amigas y se lo daba a Lopés ?
“R. Sí.
“P. ¿A un interés fantástico, según usted dice?
“R. Sí.” (T. págs. 29-30). •
Esta declaración deja el caso flotando en la incertidumbre en cuanto al conocimiento de la demandante de las operaciones de la demandada con el señor Lopés, punto esencialísimo para determinar la responsabilidad de la demandada. • La decla-ración de la desmandada sobre este aspecto del caso es tan deficiente, que no pasa de una frase: “bueno, ella sabía que *216yo había gestado en- una ocasión a Lopés ,’■’ (t.25). No dice categóricamente que en la ocasión de los tres cheques reclama-dos, que es la que motiva lá acción'judicial que nos ocupa, la demandante supiera que el dinero prestado o entregado a la demandada fuera para el señor Lopés. Toda su declaración se caracteriza por esta elusiva forma de contestar. Cuando se le pregunta: ¿qué compensación derivaba usted de esas ne-gociaciones?”, contesta: “ella nunca me dió un centavo a mí”. (t.27) ; pero no aclara lo que el señor Lopés hubiera podido darla, punto esencial para determinar su carácter de inter-mediaria. Puede ser que lá demandante no le diera un centavo por su oficioso corretaje, pero puede ser que su comisión o bonificación la recibiera del señor Lopés.
Cuando se le pregunta si la demandante le había prestado dinero a ella, contesta- “muchas veces .... para ese mismo propósito — distintas cantidades; ella decía ‘tanto de intereses’ y yo le consultaba a Lopés y él decía ‘hoy yo no le puedo dar tanto; mañana puedo dar más cuanto’; yo la notificaba a ella y ella me mandaba el dinero”, (t. 26-27).
Ya sabemos lo que la demandada hacía con el dinero que le tomaba prestado a la demandante. Veamos ahora, si existe alguna otra versión en la prueba sobre lo que hacía con el dinero que no le tomaba prestado a la demandante, sino que ella entregaba como Una simple intermediaria, según las ale-gaciones, o como una simple mandataria, según la teoría del caso anunciada durante la vista. Cuando se le pregunta por su abogado: “y usted dice que ella quería prestar entonces, ella quería prestar por conducto suyo?”, contesta “exacto”. Cuando se le pregunta a continuación: “¿A quién?,” con-testa: “bueno, ella sabía que yo había prestado en una oca-sión a Lopés, (t.25).”- Fuera de esta frase vaga, lo único que hemos encontrado en la transcripción de la evidencia que pudiera tener alguna relación con el carácter de intermediaria o mandataria de la demandada es otra frase suelta que dice así: “y me dijeron que yo, en una evolución que yo iba a hacer con una casita, pues que podía conseguir hacer algunas *217operaciones; y entonces, pues, lo~ recomendé a unas amigas”. No se explica para qué se lo recomendó a unas amigas: si para que dichas amigas hicieran operaciones directamente con el señor Lopés o para que las hicieran por mediación de ella. Tampoco se aclara si las operaciones se harían con el dinero de la casita de la demandada o el dinero de las amigas de ésta.
En cuanto a los cheques librados por la demandada que representaban el dinero prestado más los intereses, según la prueba de la demandante, la teoría de las alegaciones de la demandada era que “la demandante le exigió como recibos por dicha cantidad de dinero a la demandada Carmen Torres Córdova de Luff unos cheques que fueran única y exclusiva-mente sustitutos de recibos pero no cheques a presentarse y cobrarse, ya que a la demandante le constaba que la deman-dada no tenía cuentas en el banco para honrar dichos cheques.” La prueba demostró que la demandada sí tenía cuenta en el banco, pero que los cheques fueron devueltos por falta de fondos suficientes, (exhibit 1). La misma demandada de-claró que ella entregó dichos cheques a la demandante el 3 de agosto de 1949, el 5 de agosto de 1949 y el 10 de agosto de 1949, para vencer todos el 31 de agosto de 1949, (t. 27). La razón por la cual la demandada entregaba los cheques, declara ella misma es que: “Él [Lopes] siempre entregaba un docu-mento ... que cuando el documento no venía a tiempo, yo daba estos cheques”. No se dice a quién entregaba el señor Lopés tal documento, si a la demandante o a la demandada y nada hay en la transcripción que demuestre que en el caso de los tres cheques objeto de la acción, la demandante o la deman-dada recibieran del señor Lopés los documentos. Es más, no hay evidencia que la demandada le entregara al señor Lopés las cantidades que ella había recibido de la demandante. Su testimonio describe la práctica que se seguía pero no especifica lo que se hizo con las tres cantidades que en agosto del 1949 le entregó la demandante. Si él siempre daba un documento cuando recibía dinero y esta vez ño dió el documento, es posi-ble la inferencia que'nó recibió los dineros.' 'Sin embargo, la *218demandada admite que recibió los dineros de la demandante y que libró los tres cheques a favor de la demandante. Para poder establecer la relación de mandataria gratuita o de inter-mediaria oficiosa que alegó y pretendió probar la demandada, el hecho de que ella entregó directamente al señor Lopés los fondos de la demandante ha debido establecerse en la prueba de una manera incontrovertible.
Cuando toda esta situación se examina con tranquilidad, sin perjuicio contra la presunta usurera ni simpatía en favor de la posible intermediaria, lo que demuestra la evidencia es que estamos frente a una simple operación de refinanciamiento de dinero; la demandante le prestaba a la demandada, la de-mandada al señor Lopés y el señor Lopés a sus clientes, este último a un interés fantástico (T. pág. 30). Los elementos subconscientes de la veracidad poco a poco se van imponiendo sobre los elementos conscientes de la improvisación.
¿Por qué la demandada estaba obligada a dar esos cheques? Partiendo de la base que su intervención en este caso, era la de una intermediaria oficiosa, como pretendió establecer la demandada en sus alegaciones, no tenía obligación alguna de darlos, puesto que ella no quedaba obligada a nada, ni con respecto a la prestamista ni con respecto a la prestataria. Pero la frase de la propia demandada “que cuando el docu-mento no llegaba a tiempo yo daba estos cheques”, implica que esos cheques constituían una garantía propia de la inter-mediaria hasta que el documento comprado por ella, llegara a manos de la prestamista. Nada hay en la prueba que de-muestre que en este caso, los documentos expedidos por el señor Lopés, fueran entregados por la demandada a la de-mandante, para descargar su responsabilidad de interme-diaria.
Partiendo de la base que la intervención de la demandada en este caso era la de una mandataria gratuita, como preten-dió establecer la demandada en la teoría de su prueba, la frase “quería prestar por conducto suyo”, más declarada’ por el abogado de la demandada que por ella, no resulta suficiente en *219derecho para establecer un mandato. La forma práctica de determinar jurídicamente si una persona ha actuado en re-presentación de otra, es considerar, si la persona que ha recibido el servicio o la cosa, queda obligada con el mandante en alguna forma. No hay posible forma de determinar con la prueba que tuvo ante sí la ilustrada Sala sentenciadora, si el señor Lopés quedó obligado en favor de la demandante o de la demandada. Tal como presenta el caso la prueba, parece que lo que ocurrió es que después de recibir el dinero, el señor Lopés desaparece, sin otorgar documento de clase alguna, puesto que la demandada no puede recoger los cheques que entregaba mientras el señor Lopés, a su vez, entregaba el documento.
Pero vamos a suponer que en la prueba existieran los ele-mentos jurídicos del mandato y que la misma fuera suficiente para determinar la presencia jurídica de la voluntad ausente que supone el mandato. ¿Por el hecho de tener autoridad para prestar por su conducto, puede considerarse terminada la responsabilidad de una mandataria por el simple hecho de que el prestatario desapareciera con el dinero? Para ello tendría que demostrar que está exenta de todo dolo o culpa.
El art. 1617 del Código Civil de Puerto Rico dispone que “el mandatario es responsable, no solamente del dolo, sino también de la culpa”. Asumiendo como lo más favorable a la tesis contraria, que la demandada no hubiera incurrido en dolo, ¿estaría exenta de culpa? La culpa es la falta de dili-gencia en el desempeño de la misión confiada: 11 Manresa 537, (ed. del Instituto Editorial Reus de 1950). En la eje-cución del mandato ha de arreglarse el mandatario a las ins-trucciones del mandante y a falta de ellas, hará todo lo que según la naturaleza del negocio haría un buen padre de fami-lia, dispone el art. 1610 del Código Civil de Puerto Rico. El buen padre de familia, (bonus pater familias), es “el hombre avisado y prudente en la dirección de sus propios negocios”, (glosa anterior de Manresa). Tal diligencia se le exige lo mismo al mandatario gratuito que al mandatario remunerado.
*220¿Qué prueba de diligencia demuestran los autos en este caso? Ninguna. Cuando se le pregunta a la demandada: ¿por qué no se le pagó a doña Carmen Arias la suma convenida en cada uno de esos tres, cheques?”, contesta: “porque en esa época fué que Lopés desapareció, y ahí fué que yo perdí mi casa”, (t. 28). No hay la más mínima prueba de que antes de entregar el dinero de la. demandante, la demandada obtu-viera el documento que el señor Lopés entregaba; no hay la más mínima prueba de las medidas adoptadas por la manda-taria para cumplir fielmente con las instrucciones de su man-dante. Cuando se le pregunta: “¿usted ha hecho gestiones para cobrar ese dinero?”, contesta: “Yo tengo una demanda en la corte para tratar de cobrar lo de mi casa; se puso esa demanda en primera instancia sobre el asunto de mi casa por una cantidad que es muy considerable, y yo me quedé en la calle; desaparecerse él y yo quedarme en la calle fué una", (t. 29).
Como se ve, la demandada estaba involucrada en los nego-cios del señor Lopés, tanto con dinero propio como con el dinero que le tomaba prestado a sus amigas. Nunca puede hacer una distinción clara sobre las veces que actuaba como prestamista directamente o como refinanciadora de los dineros prestados a ella.
A lo mejor la ilustrada Sala sentenciadora, concluyó por su cuenta, estaba frente a una simple obligación moral por lo cual la demandada no quedaba obligada. La recomendación y el consejo no constituyen obligaciones jurídicas siempre que no pasen de eso, de ser una recomendación o un consejo, por pertenecer al campo de las obligaciones morales. Pero tan pronto transgreden sus propios límites se convierten en un acto jurídico exigible entre las partes. Como bien dice Man-resa en su glosa del.art. 1709 del Código Civil de España, equivalente al art. 1600 del Código Civil de Puerto Rico, “el hecho moral se ha convertido en un acto jurídico”. En este caso no se trataba de una simple recomendación o consejo, sino de una recomendación o consejo acompañado de una éneo-*221mienda para invertir fondos y para comprar un documento con dichos fondos. Es natural que la recomendación o el con-sejo se transformara en un mandato, de acuerdo con la propia teoría de la demandada.
Bien se tratara de un contrato innominado o atípico, de un corretaje oficioso, de una modalidad presunta del contrato de mandato, de un depósito transitorio de dinero, de un fidei-comiso constructivo (entiéndase enriquecimiento injusto) o de una recomendación o consejo transformado en mandato, la demandada tenía que haber demostrado su diligencia para quedar liberada de su obligación en el presente caso.
El resultado es que la demandante se ha quedado sin causa de acción tanto contra la demandada como contra el último prestatario, y El Estado Libre Asociado de Puerto Rico, en una triple operación usuraria, expresamente aceptada por la demandada en cuanto a sus propias operaciones, se ha que-dado sin la parte de capital que le corresponde en toda ope-ración usuraria.